NUMBER 13-20-00400-CV

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


CASTLE RIVER ARCHITECTURAL
CONTROL COMMITTEE                                                            Appellant,
                                               v.

SAMANTHA LUARCA,                                                              Appellee.


                     On appeal from the 94th District Court
                          of Nueces County, Texas.


                          MEMORANDUM OPINION
 Before Chief Justice Contreras and Justices Benavides and Tijerina
              Memorandum Opinion by Justice Tijerina

       Appellant Castle River Architectural Control Committee (ACC) appeals the trial

court’s granting of appellee Samantha Luarca’s plea to the jurisdiction and motion to

dismiss. By two issues, which we renumber, ACC argues: (1) it has standing to enforce

restrictive covenants, and (2) the trial court’s order “granting judgment against [Michael]

Pusley” is error. We affirm.
                                     I.      BACKGROUND

       Luarca is a resident of the Castle River Subdivision (CRS). CRS is governed by its

declaration, which was recorded in Nueces County. ACC was created by the declaration

and consists of three members, including Pusley. The declaration requires all

homeowners within CRS to submit a plan and specifications to ACC before building or

erecting any building. It grants ACC the explicit authority to approve or disapprove a

homeowner’s request to erect or place a building on any lot located within CRS.

       Luarca did not obtain ACC’s approval before she erected an outbuilding on her

property in CRS. On May 15, 2019, ACC notified Luarca that the outbuilding did not

comply with CRS’s restrictive covenants. On February 6, 2020, ACC sued Luarca seeking

to enforce the restrictive covenants.

       Luarca generally denied the allegations against her. She subsequently filed a joint

plea to the jurisdiction and motion to dismiss asserting ACC lacked standing to sue her

pursuant to the Texas Property Code because: (1) it was not a property owners’

association (POA), see TEX. PROP. CODE ANN. § 202.001(2); (2) it was not a designated

representative of a property owner, see id. § 202.004; and (3) it was not a property owner.

See id. ACC responded that, as “an unincorporated [POA] whose members consist of

owners of the property,” it had standing to bring suit on behalf of its members.

       Following a two-day hearing, on August 20, 2020, the trial court orally dismissed

ACC’s claims for lack of standing, stating that the declaration:

       could have made the ACC the body that could sue, but it clearly doesn’t. I
       mean, it spells out who can do it and it says, “If any person or persons
       violates or attempts to violate,” [the declaration] . . . “it shall be lawful for any


                                                2
       person or persons owning any lot in said subdivision to prosecute
       proceedings at law or in equity against the person,” that’s what it says. So[,]
       I don’t think the ACC can do it.

The trial court then requested that the parties submit proposed orders of dismissal without

prejudice so that ACC could refile with the proper parties named. Instead, that same day,

ACC amended its petition, added Pusley as a named plaintiff, and sought a permanent

injunction requiring that Luarca remove the outbuilding. On August 23, 2020, the trial court

granted Luarca’s joint plea to the jurisdiction and motion to dismiss and ordered the claims

against Luarca dismissed.

       On September 15, 2020, ACC and Pusley filed a motion to reconsider asserting

“the only reasonable characterization of [ACC] is that they are a [POA].” They further

requested clarification of the August 23, 2020 order, asserting that, though Pusley was

now a party to the suit, the order did not address him. The parties filed bench briefs

regarding the timeliness of Pusley’s appearance in the case.

       On September 17, 2020, the trial court held a hearing. At the hearing, the parties

informed the trial court that Pusley, in his individual capacity as CRS homeowner, filed a

separate suit against Luarca in a separate cause number in another trial court, asserting

the same cause of action, and seeking the same relief, which according to the parties is

still pending. Luarca stated:

       It’s really disingenuous for these guys to come here today, ask you to reconsider
       a motion—an order on an issue that they’ve already taken—they’ve already taken
       material steps towards remedying by filing a second lawsuit alleging the same
       causes of action against the same client.




                                             3
Three days later, the trial court denied the motion to reconsider, ordered that the August

23, 2020 order “remains in full effect,” reiterated that “[t]his order finally disposes of all

claims and all parties,” and is “final and appealable.” The trial court’s dismissal specifically

ordered that Pusley’s separate lawsuit “Case No. 2020DCV-3240-D; Michael Pusley v.

Samantha Luarca in the 105th District Court, Nueces County shall be transferred to this

Court per the local rules.” This appeal followed.


                                       II.    STANDING

       By its first issue, ACC asserts the trial court erred in granting Luarca’s motion to

dismiss because it has standing to sue as a POA.

A.     Applicable Law and Standard of Review

        Standing is a component of subject matter jurisdiction. DaimlerChrysler Corp. v.

Inman, 252 S.W.3d 299, 309 (Tex. 2008); Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852

S.W.2d 440, 443 (Tex. 1993). A court has no jurisdiction over a claim pursued by a plaintiff

who lacks standing to assert the claim; the proper resolution is to dismiss the lawsuit.

DaimlerChrysler, 252 S.W.3d at 304. Standing may be challenged by “a motion to

dismiss[,] but the motion is treated as a plea to the jurisdiction because standing is a

component of subject matter jurisdiction.” Haddy v. Caldwell, 355 S.W.3d 247, 250 (Tex.

App.—El Paso 2011, no pet.); see Brown v. Todd, 53 S.W.3d 297, 305 n.3 (Tex. 2001);

Clifton v. Walters, 308 S.W.3d 94, 98 (Tex. App.—Fort Worth 2010, pet. denied); Lacy v.

Bassett, 132 S.W.3d 119, 122 (Tex. App.—Houston [14th Dist.] 2004, no pet.) (holding

that a motion to dismiss for lack of jurisdiction is functionally the equivalent of a plea to



                                               4
the jurisdiction).

       Whether a trial court has subject matter jurisdiction is a question of law we review

de novo. Tex. Dep’t of Transp. v. City of Sunset Valley, 146 S.W.3d 637, 646 (Tex. 2004).

The burden is on the plaintiff to plead facts affirmatively demonstrating the trial court’s

jurisdiction. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004).

We construe the plaintiff’s pleadings liberally, taking all factual assertions as true, and

look to the plaintiff’s intent. See id. We must uphold the trial court’s granting of a plea to

the jurisdiction if the plaintiff’s pleadings affirmatively negate the existence of jurisdiction.

If a plea to the jurisdiction challenges the existence of jurisdictional facts, we consider

relevant evidence submitted by the parties when necessary to resolve the jurisdictional

issues raised, even when the evidence implicates the merits of the cause of action. Id. at

227; see City of Waco v. Kirwan, 298 S.W.3d 618, 622 (Tex. 2009).

B.     Discussion

       Article VII of the declaration, entitled “Right to Enforce,” provides:

       The said H. E. R. Development Company, or the owners of any lot or lots in
       this subdivision shall have the right to enforce observance or performance
       of the provisions of this instrument. If any person or persons violates or
       attempts to violate any of the restrictions, terms, conditions, or covenants
       contained herein, it shall be lawful for any person or persons owning any lot
       in said subdivision to prosecute proceedings at law or in equity against the
       person violating or attempting to violate any such restriction . . . .

The declaration provides that the H.E.R. Development Company and the owners within

CSR have the right to enforce the declaration. The declaration does not, however, confer

upon ACC the authority to enforce violations of restrictions.1 Nonetheless, ACC claims it


       1   It is undisputed that ACC’s members are homeowners with authority to sue Luarca individually

                                                   5
has standing to enforce the subdivision’s restrictive covenants because “[a]n association,

including a [POA], can have standing to sue on behalf of its members.” It reiterates it is a

POA throughout its brief, and its appellate argument is based on this premise.

        Section 202.001 of the property code defines a POA as “an incorporated or

unincorporated association owned by or whose members consist primarily of the owners

of the property covered by the [declaration] and through which the owners, or the board

of directors or similar governing body, manage or regulate” a subdivision. TEX. PROP.

CODE ANN. § 202.001(2).2 “A [POA] or other representative designated by an owner of

real property may initiate, defend, or intervene in litigation or an administrative proceeding

affecting the enforcement of a restrictive covenant . . . .” Id. § 202.004(b). Thus, the

property code expressly grants a POA the authority to enforce restrictive covenants. See

id.; Hawkins v. Walker, 233 S.W.3d 380, 389–90 (Tex. App.—Fort Worth 2007, no pet.)

(holding that § 202.004(b) confers a statutory right to sue for enforcement of a restrictive

covenant only on a POA or other representative designated by an owner of real property).

        The declaration at issue here created “an Architectural Control Committee, which



on their own behalf.
          2 Pursuant to the property code, in addition to any other powers granted by a declaration, a POA

may: (1) adopt and amend bylaws; (2) adopt and amend budgets, and collect assessments for common
expenses from property owners; (3) hire and terminate agents, employees or contractors; (4) participate in
litigation on matters affecting the subdivision; (5) make contracts and incur liabilities relating to the operation
of the subdivision and the POA; (6) regulate the use, appearance, repair, modification and appearance of
the subdivision; (7) make improvements to the common area; (8) grant easements, leases, and licenses;
(9) impose and receive payments for the use and operation of the common area; (10) impose interest for
late charges; (11) collect attorney’s fees and costs incurred by the POA relating to the violations of the
restrictions; (12) collect costs for assessment of restrictions; (13) adopt and amend rules regulating
collection of delinquent assessments; (14) charge for amending restrictions; (15) purchase insurance;
(16) assess annual increase; (17) indemnify directors; (18) implement and modify architectural control
guidelines; (19–21) exercise necessary powers. TEX. PROP. CODE ANN. § 204.010 (a)(1)–(21), (b).


                                                        6
shall be composed of three (3) members.” It provides that “[n]o building shall be erected,

placed, or altered on any lot until the construction plans and specifications . . . have been

approved” by ACC “as to quality of workmanship and materials, harmony of external

design with existing structures and as to location with respect to topography and finish

grade elevation.” The declaration provides that final plans and specifications “shall be

submitted to [ACC] for approval or disapproval.” In the event ACC fails to approve or

disapprove within thirty days, “the construction shall be commenced [and] approval shall

not be required . . . .” Thus, according to the declaration, ACC’s role is limited to

approving or denying proposed construction.

       The declaration here does not establish ACC as a POA charged with managing or

regulating CRS. Instead, ACC merely approves or disapproves designs. Because ACC

does not “manage or regulate” CRS, we conclude that ACC is not a POA within the

context of the statute. See id. § 202.001(2). Furthermore, neither the declaration nor the

property code vests ACC with the authority to enforce the restrictive covenants, which

includes the authority to sue a homeowner in violation of the covenants. See La Ventana

Ranch Owners’ Ass’n v. Davis, 363 S.W.3d 632, 647 (Tex. App.—Austin 2011, pet.

denied) (holding that the Architectural Control Committee of a homeowner’s association

qualified as a representative to enforce restrictive covenants because the subdivision’s

declaration expressly vested the committee with the power to exercise the necessary

authority to enforce the declaration’s terms”); see also TEX. PROP. CODE ANN.

§ 202.004(b). Accordingly, we conclude that ACC has no standing to sue Luarca, and the




                                             7
trial court properly granted Luarca’s motion to dismiss. We overrule ACC’s first issue.3

                                     III.   CONCLUSION

       We affirm the trial court’s judgment.


                                                                 JAIME TIJERINA
                                                                 Justice

Delivered and filed on the
16th day of June, 2022.




       3 Because we severed Pusley’s appeal into appellate cause number 13-22-00260-CV, we need
not address ACC’s second issue as it is not dispositive. See TEX. R. APP. 47.1.




                                               8